Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/2020 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference Liotta; Gary Charles et al., US 20100178160 A1 teaches:
	A device for reducing secondary airflow in a gas turbine is disclosed.  The device includes an inter-stage sealing member located between a plurality of first turbine buckets attached to a first rotor disk, and a plurality of second turbine buckets attached to a second rotor disk.  The first rotor disk and the second rotor disk are rotatable about a central axis.  The inter-stage sealing member is configured to be attached in a fixed position relative to the first rotor disk and the second rotor disk, and to contact the plurality of first buckets and the plurality of second buckets in a sealing engagement. (abstract)

But fails to teach:
a plurality of rotor blades connected to the rotor disc, the rotor blades extending within a gas flow path; and
a rotating annulus arranged to rotate in a fixed rotational alignment relative to the rotor disc;
wherein an outer surface of the rotating annulus is arranged to define part of the boundary of the gas flow path, and
wherein the rotating annulus is mounted directly to the rotor disc to provide the rotational alignment between them.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873.  The examiner can normally be reached on IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745